CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3(a):
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further search and/or consideration.

Continuation of 12:
The request for reconsideration has been considered, but does NOT place the application in condition for allowance.
	Regarding Applicant’s arguments traversing the 35 U.S.C. §102(a)(1) rejection of record, Applicant’s arguments are drawn to proposed claim amendments that are not being entered; therefore, Applicant’s arguments are not commensurate in scope with the pending claims.
	Applicant’s arguments traversing the 35 U.S.C. §103 rejections of record are unpersuasive. Applicant contends that the adhesive of Dollase is very different from the adhesive of the claims because it is four component mixture that does not require the claimed siloxane-polyisobutylene copolymer additive. While Dollase discloses that elastomers are optional additives, Applicant points out that the star copolymers of Kennedy are thermoplastic elastomers, which are different from elastomers, and contends that one cannot simply add a thermoplastic elastomer to a composition and expect that the thermoplastic elastomer will behave like an elastomer.
	Applicant’s arguments are unpersuasive. Applicant has not addressed the benefits provided by the star copolymer additive of Kennedy, i.e., that such a star copolymer provides improved tensile strength and processing properties. Applicant’s arguments that the star copolymer additive of Kennedy would not behave as desired in the composition of Dollase are unpersuasive absent evidence and persuasive arguments supporting Applicant’s allegation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/31/2022